    AGREEMENT


           AGREEMENT made as of the   day of July 2, 2007, by and between:
Michael Raleigh with an address at 4400 Route 9, #1000, Freehold, New Jersey
07728 ("SELLER");
and


   Guoyou Lin, as purchaser with an address at 115 Route 46 West, Suite B-12
Mountain Lakes, NJ 07046 ("PURCHASER").


R E C I T A L S:


        FIRST, SELLER is the owner of 100,000 shares of common stock of 4308,
Inc., a Delaware corporation ("4308").
 
SECOND, SELLER desires to sell all 100,000 of his issued and outstanding shares
in 4308 to PURCHASER in consideration of the following.
  NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto agree as follows:
1.0           Transfer of Shares.
        SELLER hereby transfers and delivers 100,000 of his issued and
outstanding shares in 4308 to PURCHASER in consideration of $30,000.  Upon
receipt of the consideration into the Anslow & Jaclin, LLP Attorney Trust
Account, SELLER will immediately forward the 100,000 4308 shares to PURCHASER.
2.0           Representations and Warranties of SELLER.  SELLER hereby
represents and warrants to PURCHASER that:
2.1           Authority.   SELLER has the power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by SELLER and constitutes a valid and binding instrument, enforceable
in accordance with its terms.
 

--------------------------------------------------------------------------------


 
2.2      Resignation.  SELLER represents that he is the sole shareholder of 4308
and that PURCHASER are purchasing all of the issued and outstanding shares of
4308.  SELLER hereby agrees that upon receipt of the consideration set forth
above, he is relinquishing all interest in the 100,000 shares of 4308 stock. In
addition, upon execution of this agreement, SELLER shall resign as the sole
officer and director of 4308.
                2.3           Compliance with Other Instruments.  The execution,
delivery and performance of this Agreement is in compliance with and does not
conflict with or result in a breach of or in violation of the terms, conditions
or provisions of any agreement, mortgage, lease or other instrument or indenture
to which SELLER is a party or by which SELLER is bound.
2.4           Title to SELLER'S shares in 4308.  SELLER is the sole legal and
beneficial owner of its shares in 4308 and has good and marketable title
thereto, free and clear of any liens, claims, rights and encumbrances.
2.5           No Claims; Indemnity.  There are currently no claims or lawsuits
threatened or pending against 4308 or SELLER as the owner of the 4308 shares,
and SELLER is unaware of any conditions or circumstances that would lead to or
justify the filing of any claim or lawsuit.  If, after the consummation of this
transaction and the transfer of the 4308 shares from SELLER to PURCHASER any
claim or lawsuit shall be filed against 4308 or PURCHASER (as the owner of the
4308 shares), arising out of any circumstances whatsoever prior to transfer of
the shares,SELLER shall defend, indemnify and hold PURCHASER harmless from and
against any and all such claims or lawsuits or any awards or judgments granted
thereunder.
3.0           Representations and Warranties of PURCHASER. PURCHASER hereby
unconditionally represents and warrants to SELLER that:
 

--------------------------------------------------------------------------------


 
3.1           Authority.  PURCHASER has the power and authority to execute and
deliver this Agreement, to perform his obligations hereunder and to consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by PURCHASER and constitutes a valid and binding instrument,
enforceable in accordance with its terms.
3.2           Compliance with Other Instruments.  The execution, delivery and
performance of this Agreement is in compliance with and does not conflict with
or result in a breach of or in violation of the terms, conditions or provisions
of any agreement, mortgage, lease or other instrument or indenture to which
PURCHASER are a party or by which PURCHASER are bound.
3.3       Rule 144 Restriction. PURCHASER hereby agree that such shares are
restricted pursuant to Rule 144 and therefore subject to Rule 144 resale
requirements.
                4.0           Notices.  Notice shall be given by certified mail,
return receipt requested, the date of notice being deemed the date of
postmarking.  Notice, unless either party has notified the other of an
alternative address as provided hereunder, shall be sent to the address as set
forth herein.
5.0           Governing Law.  This Agreement shall be interpreted and governed
in accordance with the laws of the State of New Jersey.
6.0           Severability.  In the event that any term, covenant, condition, or
other provision contained herein is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the invalidity of any such
term, covenant, condition, provision or Agreement shall in no way affect any
other term, covenant, condition or provision or Agreement contained herein,
which shall remain in full force and effect.
7.0           Entire Agreement.  This Agreement contains all of the terms agreed
upon by the parties with respect to the subject matter hereof.  This Agreement
has been entered into after full investigation.
 

--------------------------------------------------------------------------------


 
8.0           Invalidity.   If any paragraph of this Agreement shall be held or
declared to be void, invalid or illegal, for any reason, by any court of
competent jurisdiction, such provision shall be ineffective but shall not in any
way invalidate or affect any other clause, Paragraph, section or part of this
Agreement.
9.0     Gender and Number.  Words importing a particular gender mean and include
the other gender and words importing a singular number mean and include the
plural number and vice versa, unless the context clearly indicated to the
contrary.
10.0        Amendments.  No amendments or additions to this Agreement shall be
binding unless in writing, signed by both parties, except as herein otherwise
provided.
11.          No Assignments.  Neither party may assign nor delegate any of its
rights or obligations hereunder without first obtaining the written consent of
the other party.
      12.        Waiver of Counsel.  PURCHASER and SELLER hereby acknowledge
that they have the right to obtain legal counsel for this transaction.  In
addition, both parties hereby acknowledge that Anslow & Jaclin, LLP represents
4308 and no other party in this transaction.  It has drafted this agreement for
convenience purposes only.
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
signed this Agreement by their duly authorized officers the day and year first
above written.
SELLER:




By:           Michael Raleigh                
MICHAEL RALEIGH


PURCHASER:


By:      Guoyou Lin                        
       GUOYOU LIN